DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 24-32 are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-32 directed to an invention non-elected without traverse in applicant’s response filed 28 May 2021.  Claims 24-32 are not commensurate in scope with the allowable subject matter of the instant product claims.  Accordingly, claims 24-32 have been cancelled.

Allowable Subject Matter
Claims 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Drillet (US 2011/0165426).  Drillet teaches a stamp hardened steel sheet with an optional Al-Si alloy coating, but differs in that Drillet does not teach or suggest inter-diffusion zone in a transition region where the thickness of the zone depends upon the weight per area of the Al-Si coating itself and this would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 09 December 2021, with respect to 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 15-23 has been withdrawn.  Applicant has amended the claims to remove new matter.
Applicant’s arguments, see remarks, filed 09 December 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 15-23 has been withdrawn.  Applicant has clarified what “layer support” encompasses (pp. 8-9) in claim 15 and has amended claims 16-17 to remove the indefinite “current layer”.
Applicant’s arguments, see remarks pp. 9-10, filed 09 December 2021, with respect to 35 USC 103 in view of Drillet and Banik have been fully considered and are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784